Citation Nr: 1340747	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a respiratory disability to include chronic upper respiratory infections and a sinus condition.  

3.  Entitlement to service connection for a gastrointestinal disability to include gastroesophageal reflux disease, a gallbladder condition and irritable bowel syndrome.  

4.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June to November 1998 and from October 2001 to September 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2011, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

In the December 2009 rating decision, the RO also denied service connection for posttraumatic stress disorder (PTSD).  The Veteran perfected an appeal to that decision.  Service connection for PTSD, however, was granted in a December 2010 rating decision.  As the benefit sought on appeal has been granted, this issue is no longer before the Board.

The Board has restyled the issues on the title page to include any potentially relevant gastrointestinal and respiratory disabilities shown by the evidence.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a respiratory disability to include chronic upper respiratory infections and a sinus condition; a gastrointestinal disability to include gastroesophageal reflux disease, gallbladder condition and irritable bowel syndrome, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During his October 2011 hearing, the Veteran stated that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant.  Id.  

During his October 2011 hearing and in correspondence received in November 2011, the appellant stated that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss.  In light of this statement, the Board finds that the appellant has withdrawn his claim for entitlement to service connection for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning this issue before the Board. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral hearing loss, and the appeal is dismissed.


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

The Veteran appeals the denial of entitlement to service connection for respiratory, gastrointestinal, and low back disabilities.  He contends that his gastrointestinal issues are directly related to service.  Alternatively, he argues that his service connected posttraumatic stress disorder caused and/or aggravated his gastrointestinal problems.  According to the Veteran, he was a chemical operations specialist in service which exposed him to hazardous materials.  Although he used paper painter masks, he claims he could still smell different chemicals coming through the paper, and he attributes his respiratory issues to this exposure.  Lastly, the Veteran claims his current back problems were caused by riding in Humvees during service over rough terrain.  He also asserts that climbing into trucks damaged his lumbar spine.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4)(i) (2013), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In view of VA's duty to assist obligations and based upon guidance from the United States Court of Appeals for Veterans Claims, remand for the purpose of obtaining a VA examination is required.  The Veteran has not been afforded a VA examination in relation to his low back and respiratory claims, and the June 2010 VA examination for digestive conditions did not address the etiology of the appellant's gastrointestinal disorder.  In light of the evidence of record to include the arguments set forth by the Veteran, the Board finds that a remand is warranted to afford him a VA compensation examination. 

Prior to any examination, to ensure that all due process requirements are met and that the record is complete, the RO/AMC should obtain any outstanding, relevant records pertaining to the claims on appeal.  This includes VA and service treatment reports.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran indicated during his hearing that personnel records show that he was barred from reenlistment because of lumbar limitations.  These records should be obtained on remand.  

The RO/AMC should also provide the Veteran another opportunity to present information and/or evidence pertinent to treatment for his claims.  Thereafter, the RO/AMC should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record VA outpatient treatment records not already of file to include records from the Long Beach, California; Spartanburg, South Carolina; and Greenville, South Carolina VA Medical Centers.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his lumbar, gastrointestinal and respiratory disabilities.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

Request and associate with the record the Veteran's complete service personnel records to include records pertaining to his lumbar spine from 2003 to 2004.  The Board is particularly interested in securing any examination associated with an attempt to reenlist which may reveal a pertinent diagnosis.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for appropriate VA examinations by physicians to determine the nature and etiology of any diagnosed respiratory, lumbar, and/or gastrointestinal disorder.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examining physicians must be provided access to the appellant's claims folder, to include Virtual VA and VBMS, and a copy of this remand.  If a back disability is diagnosed, that examining physician must opine whether it is at least as likely as not that the disability was caused by or is otherwise related to service.  The examiner must address the Veteran's statements to include his assertions that riding in Humvees and on rough terrain attributed to his current back disability.  

With respect to the claimed gastrointestinal disorder, the examining physician must opine whether it is at least as likely as not that the disability is related to service and/or was caused or is permanently worsened (aggravated) by the appellant's service connected PTSD.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

With respect to any diagnosed respiratory disorder the examining physician must opine whether it is at least as likely as not that such disability was caused by service.  The examiner must address the Veteran's statements to include his assertions that in service exposure to hazardous chemicals caused his current respiratory problems.  

A fully reasoned rationale is required for any and all opinions offered.

3. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


